         Case 1:20-cv-00314-BCM Document 67 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             8/10/21
ANGELO LOPES,
               Plaintiff,                            20-CV-314 (BCM)
       -against-
                                                     ORDER SCHEDULING CONFERENCE
JLM DECORATING NYC INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The parties have consented to have a magistrate judge conduct all proceedings in this

action pursuant to 28 U.S.C. § 636(c). All motions and applications must be made in compliance

with Magistrate Judge Barbara Moses’s Individual Practices in Civil Cases, available on the

Court’s website at https://nysd.uscourts.gov/hon-barbara-moses.

       The Court will conduct a telephonic status and scheduling conference on August 31,

2021, at 10:00 a.m. At that time, the parties are directed to call (888) 557-8511 and enter the

access code 7746387. The Court notes that the parties have a mediation scheduled for August 25,

2021. Should the parties settle at mediation, they shall so advise the Court as soon as possible.

Dated: New York, New York
       August 10, 2021

                                              SO ORDERED.


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
